 



Exhibit 10.4
(QUESTCOR LOGO) [f20922f2092200.gif]
RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is entered into as
of                     , 200_ by and between                      (hereinafter
referred to as “Purchaser”) and Questcor Pharmaceuticals, Inc., a California
corporation (hereinafter referred to as the “Company”), pursuant to the
Company’s 2006 Equity Incentive Award Plan (the “Plan”). Any capitalized term
not defined herein shall have the same meaning ascribed to it in the Plan.
R E C I T A L S:
     A. Purchaser is an employee or director of the Company, and in connection
therewith has rendered services for and on behalf of the Company or any
Subsidiary.
     B. The Company desires to issue shares of the Company’s Common Stock to
Purchaser for the consideration set forth herein to provide an incentive for
Purchaser to remain in the service of the Company and to exert added effort
towards its growth and success.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, and for other good and valuable consideration, the parties agree as
follows:
          1. Issuance of Shares. The Company hereby offers to issue to Purchaser
an aggregate of                      (                    ) shares of Common
Stock of the Company (the “Shares”) on the terms and conditions herein set
forth. Unless this offer is earlier revoked in writing by the Company, Purchaser
shall have ten (10) days from the date of the delivery of this Agreement to
Purchaser to accept the offer of the Company by executing and delivering to the
Company two (2) copies of this Agreement, without condition or reservation of
any kind whatsoever, together with the consideration to be delivered by
Purchaser pursuant to Section 2 below, if applicable.
          2. Consideration. The purchase price for the Shares shall be
                     ($                    ) per share, or a total of
                     ($                    ).
          3. Vesting of Shares. Subject to the limitations contained herein, the
Shares shall vest over a period of four years beginning                     
___, 20___under the following schedule: 1/4 of the total number of Shares will
vest on the first (1st ) anniversary of the date of this Agreement. Thereafter,
the remaining Shares will vest at the rate of 1/4th of the total Shares on each
subsequent anniversary of the date of this Agreement, such that all Shares shall
be vested as of the fourth (4th) anniversary of the date of this Agreement.
Shares that are not vested shall be referred to as “Unvested Shares.”
Notwithstanding the foregoing, in the event of a Change in Control of the
Company, then the Shares shall become vested as provided in Section 12.2 of the
Plan. No additional shares shall vest after the date of termination of
Purchaser’s service to the Company.
          4. Reconveyance Upon Termination of Service.

1



--------------------------------------------------------------------------------



 



               (a) Repurchase Right. The Company shall have the right (but not
the obligation) to repurchase all or any part of the Unvested Shares (the
“Repurchase Right”) in the event that the Purchaser’s service to the Company
terminates for any reason. Upon exercise of the Repurchase Right, the Purchaser
shall be obligated to sell his or her Unvested Shares to the Company, as
provided in this Section 4. If the Purchase Price paid for the Shares is zero,
then upon termination of service Purchaser shall be obligated to transfer his or
her Unvested Shares to the Company without consideration.
               (b) Consideration for Repurchase Right. The repurchase price of
the Unvested Shares (the “Repurchase Price”) shall be equal to the Purchase
Price, if any, of such Unvested Shares.
               (c) Procedure for Exercise of Reconveyance Option. For sixty
(60) days after the Termination Date or other event described in this Section 4,
the Company may exercise the Repurchase Right by giving Purchaser and/or any
other person obligated to sell written notice of the number of Unvested Shares
which the Company desires to purchase. The Repurchase Price for the Unvested
Shares shall be payable, at the option of the Company, by check or by
cancellation of all or a portion of any outstanding indebtedness of Purchaser to
the Company, or by any combination thereof.
               (d) Notification and Settlement. In the event that the Company
has elected to exercise the Repurchase Right as to part or all of the Unvested
Shares within the period described above and the Company has previously issued
certificates to Purchaser for the Shares, Purchaser or such other person shall
deliver to the Company certificate(s) representing the Unvested Shares to be
acquired by the Company within thirty (30) days following the date of the notice
from the Company. The Company shall deliver to Purchaser against delivery of the
Unvested Shares, checks of the Company payable to Purchaser and/or any other
person obligated to transfer the Unvested Shares in the aggregate amount of the
Repurchase Price, if any, to be paid as set forth in paragraph 4(b) above.
               (e) Deposit of Unvested Shares. Purchaser shall deposit with the
Company certificates representing the Unvested Shares, together with a duly
executed stock assignment separate from certificate in blank, which shall be
held by the Secretary of the Company. Purchaser shall be entitled to vote and to
receive dividends and distributions on all such deposited Unvested Shares.
               (f) Assignment. The Company may assign its Repurchase Right under
this Section 4 without the consent of the Purchaser.
          5. Restrictions on Unvested Shares. Unvested Shares may not be sold,
transferred, pledged, or otherwise disposed of, except that such Unvested Shares
may be transferred to a trust established for the sole benefit of the Purchaser
and/or his or her spouse, children or grandchildren. Any Unvested Shares that
are transferred as provided herein remain subject to the terms and conditions of
this Agreement.
          6. Adjustments Upon Changes in Capital Structure. In the event that
the outstanding Shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
combination of shares, reclassification, stock

2



--------------------------------------------------------------------------------



 



dividend, or other change in the capital structure of the Company, then
Purchaser shall be entitled to new or additional or different shares of stock or
securities, in order to preserve, as nearly as practical, but not to increase,
the benefits of Purchaser under this Agreement, in accordance with the
provisions of Section 12.1 of the Plan. Such new, additional or different shares
shall be deemed “Shares” for purposes of this Agreement and subject to all of
the terms and conditions hereof.
          7. Shares Free and Clear. All Shares purchased by the Company (or
otherwise returned to the Company) pursuant to this Agreement shall be delivered
by Purchaser free and clear of all claims, liens and encumbrances of every
nature (except the provisions of this Agreement and any conditions concerning
the Shares relating to compliance with applicable federal or state securities
laws), and the purchaser thereof shall acquire full and complete title and right
to all of such Shares, free and clear of any claims, liens and encumbrances of
every nature (again, except for the provisions of this Agreement and such
securities laws).
          8. Limitation of Company’s Liability for Nonissuance; Unpermitted
Transfers.
               (a) The Company agrees to use its reasonable best efforts to
obtain from any applicable regulatory agency such authority or approval as may
be required in order to issue and sell the Shares to Purchaser pursuant to this
Agreement. The inability of the Company to obtain, from any such regulatory
agency, authority or approval deemed by the Company’s counsel to be necessary
for the lawful issuance and sale of the Shares hereunder and under the Plan
shall relieve the Company of any liability in respect of the nonissuance or sale
of such Shares as to which such requisite authority or approval shall not have
been obtained.
               (b) The Company shall not be required to: (i) transfer on its
books any Shares of the Company which shall have been sold or transferred in
violation of any of the provisions set forth in this Agreement, or (ii) treat as
owner of such shares or to accord the right to vote as such owner or to pay
dividends to any transferee to whom such shares shall have been so transferred.
          9. Notices. All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given and effective (i) when delivered by hand,
(ii) when otherwise delivered against receipt therefor, or (iii) three
(3) business days after being mailed if sent by registered or certified mail,
postage prepaid, return receipt requested. Any notice shall be addressed to the
parties as follows or at such other address as a party may designate by notice
given to the other party in the manner set forth herein:
(a) if to the Company:
Questcor Pharmaceuticals, Inc.
3260 Whipple Road,
Union City, California, 94587,
Attention: Chief Financial Officer
                 (b) if to the Purchaser, at the address shown on the signature
page of this Agreement or at his most recent address as shown in the employment
or stock records of the Company.

3



--------------------------------------------------------------------------------



 



          10. Binding Obligations. All covenants and agreements herein contained
by or on behalf of any of the parties hereto shall bind and inure to the benefit
of the parties hereto and their permitted successors and assigns.
          11. Captions and Section Headings. Captions and section headings used
herein are for convenience only, and are not part of this Agreement and shall
not be used in construing it.
          12. Amendment. This Agreement may not be amended, waived, discharged,
or terminated other than by written agreement of the parties.
          13. Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior or contemporaneous written or oral agreements and
understandings of the parties, either express or implied.
          14. Assignment. Purchaser shall have no right, without the prior
written consent of the Company, to (i) sell, assign, mortgage, pledge or
otherwise transfer any interest or right created hereby, or (ii) delegate his or
her duties or obligations under this Agreement. This Agreement is made solely
for the benefit of the parties hereto, and no other person, partnership,
association or corporation shall acquire or have any right under or by virtue of
this Agreement.
          15. Severability. Should any provision or portion of this Agreement be
held to be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.
          16. Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one agreement and any
party hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be binding upon Purchaser and the Company at such time as the
Agreement, in counterpart or otherwise, is executed by Purchaser and the
Company.
          17. Applicable Law. This Agreement shall be construed in accordance
with the laws of the State of California without reference to choice of law
principles, as to all matters, including, but not limited to, matters of
validity, construction, effect or performance.
          18. No Agreement to Employ. Nothing in this Agreement shall affect any
right with respect to continuance of employment by the Company or any of its
subsidiaries. The right of the Company or any of its subsidiaries to terminate
at will the Purchaser’s employment at any time (whether by dismissal, discharge
or otherwise), with or without cause, is specifically reserved, subject to any
other written employment agreement to which the Company and Purchaser may be a
party.
          19. “Market Stand-Off” Agreement. Purchaser agrees that, if requested
by the Company or the managing underwriter of any proposed public offering of
the Company’s securities (including any acquisition transaction where Company
securities will be used as all or part of the purchase price), Purchaser will
not sell or otherwise transfer or dispose of any Shares held by Purchaser
without the prior written consent of the Company or such underwriter, as the
case may be, during such period of time, not to exceed 180 days following the
effective date of the registration

4



--------------------------------------------------------------------------------



 



statement filed by the Company with respect to such offering, as the Company or
the underwriter may specify.
          20. Tax Elections. Purchaser understands that Purchaser (and not the
Company) shall be responsible for the Purchaser’s own tax liability that may
arise as a result of the acquisition of the Shares. Purchaser acknowledges that
Purchaser has considered the advisability of all tax elections in connection
with the purchase of the Shares, including the making of an election under
Section 83(b) under the Internal Revenue Code of 1986, as amended (“Code”);
Purchaser further acknowledges that the Company has no responsibility for the
making of such Section 83(b) election. In the event Purchaser determines to make
a Section 83(b) election, Purchaser agrees to timely provide a copy of the
election to the Company as required under the Code.
          21. Attorneys’ Fees. If any party shall bring an action in law or
equity against another to enforce or interpret any of the terms, covenants and
provisions of this Agreement, the prevailing party in such action shall be
entitled to recover reasonable attorneys’ fees and costs.
[Signature Page Follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

          THE COMPANY:   PURCHASER:
 
        QUESTCOR PHARMACEUTICALS, INC.    
 
       
 
       
 
       
By:
       
 
       
 
       
 
       
Name:
      [Print Name]
 
       
 
       
Title:
       
 
       
 
      Address:
 
       
 
       
 
         
 
       

6



--------------------------------------------------------------------------------



 



CONSENT AND RATIFICATION OF SPOUSE
     The undersigned, the spouse of                                         , a
party to the attached Restricted Stock Award Agreement (the “Agreement”), dated
as of                     , hereby consents to the execution of said Agreement
by such party; and ratifies, approves, confirms and adopts said Agreement, and
agrees to be bound by each and every term and condition thereof as if the
undersigned had been a signatory to said Agreement, with respect to the Shares
(as defined in the Agreement) made the subject of said Agreement in which the
undersigned has an interest, including any community property interest therein.
     I also acknowledge that I have been advised to obtain independent counsel
to represent my interests with respect to this Agreement but that I have
declined to do so and I hereby expressly waive my right to such independent
counsel.

         
Date:
       
 
       
 
      (Signature)
 
       
 
       
 
      (Print Name)

7